Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 23, 2022

                                           No. 04-22-00761-CR

                                        IN RE Darryl B. WELLS

                                           Original Proceeding 1

                                                  ORDER

        On November 10, 2022, Relator Darryl B. Wells filed a petition for writ of mandamus.
After considering the petition and the record, this court concludes Relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Additionally, we DENY as moot Relator’s motion for leave to file a petition for writ of
mandamus because leave is not required to file a petition in an intermediate appellate court. See
TEX. R. APP. P. 52.1; In re Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San
Antonio Jan. 30, 2019, orig. proceeding) (mem. op.).

        It is so ORDERED on November 23, 2022.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2007-CR-2049, styled State of Texas v. Darryl B. Wells, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.